Execution Version





SECOND AMENDMENT
TO EXCHANGE AGREEMENT
(New Madrid)
THIS AMENDMENT (this “Amendment”) is dated as of February 26, 2016, but
effective as of 11:59 p.m. on February 29, 2016 (the “Effective Date”), and made
by and among Clean Coal Solutions, LLC, a Colorado limited liability company
(“CCS”), AEC-NM, LLC, a Colorado limited liability company (“Lessor”), and GS RC
Investments LLC, a Delaware limited liability company (“Lessee”). CCS, Lessor
and Lessee may be referred to herein individually as a “Party” and collectively
as the “Parties.”
RECITALS:
WHEREAS, the Parties have previously entered into that certain Exchange
Agreement, dated as of November 21, 2011 (as amended, the “Exchange Agreement”);
WHEREAS, pursuant to the Exchange Agreement, Lessor and Lessee entered into an
Equipment Lease dated as of November 21, 2011 (as amended as of December 21,
2012, the “Exchange Lease”);
WHEREAS,    Lessor and Lessee subsequently entered into that certain Amended and
Restated Equipment Lease dated as of March 8, 2013 (as amended, the “First A&R
Equipment Lease”), which amended and restated the Exchange Lease;
WHEREAS, contemporaneously herewith, Lessor and Lessee are entering into that
certain Second Amended and Restated Equipment Lease (the “Second A&R Equipment
Lease”), thereby amending and restating the terms of that certain First A&R
Equipment Lease; and
WHEREAS, the Parties desire to amend the Exchange Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the promises and
agreements set forth in this Amendment, and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the respective meanings ascribed to such terms
in the Exchange Agreement.
ARTICLE II
AMENDMENTS TO EXCHANGE AGREEMENT
Section 2.1    Amendments to Definitions.
a.
The following definitions shall be added to Section 1.1 of the Exchange
Agreement:




US 4050885v.3

--------------------------------------------------------------------------------




“First A&R Lease Term” has the meaning set forth in the Second A&R Equipment
Lease.
“Renewal Term” has the meaning set forth in the Second A&R Equipment Lease.
“Second A&R Equipment Lease” means the Second Amended and Restated Equipment
Lease, dated as of February 26, 2016, but effective as of 11:59 p.m. on February
29, 2016, by and between Lessor and Lessee.
“Second A&R Lease Term” has the meaning set forth in the Second A&R Equipment
Lease.
“Term” has the meaning set forth in the New Equipment Lease, the A&R Equipment
Lease or the Second A&R Equipment Lease, as the context requires.
Section 2.2    Amendment to Section 4.1(a). Section 4.1(a) of the Exchange
Agreement shall be deleted in its entirety and replaced as follows:
The Parties agree that for federal income Tax purposes, (i) the transactions
described in the Existing Lease shall be considered as a taxable installment
sale of the Existing Facility, and (ii) the transactions described in this
Agreement and in the New Equipment Lease shall be treated as a like-kind
exchange under Section 1031 of the Code of the facility leased pursuant to the
Existing Lease for the New Facility. Each Party agrees to report the transaction
consistently with such characterization. Lessee will provide Lessor with an
allocation of the payments under the Initial Term of the New Equipment Lease
between interest and principal components within 90 days after the Closing Date.
Lessee will provide Lessor with an allocation of the payments under the First
A&R Lease Term between interest and principal components within 120 Days after
the commencement of the First A&R Lease Term. Lessee will provide Lessor with an
allocation of the payments under Second A&R Lease Term between interest and
principal components within 120 Days after the after the commencement of the
Second A&R Lease Term. Lessee will provide Lessor with an allocation of the
payments due under each Renewal Term of the Second A&R Equipment Lease between
interest and principal components within 90 days of the start of each Renewal
Term. Lessor shall provide any objections to Lessee within 30 days after the
receipt thereof. If Lessor raises objections, the Parties will apply the
procedures set forth in Section 4.1(b) to resolve such objections.
Section 2.3    Amendment to Section 7.1(c)(ii). Section 7.1(c)(ii) of the
Exchange Agreement shall be deleted in its entirety and replaced as follows:
Except as otherwise provided in Section 7.1(c)(iv), the CCS Parties shall not
have any liability for Lessee Indemnified Costs for breaches of the
representations and warranties in Sections 3.1(a), (b), (c), (e), (g), (j), (n)
and (o) to the extent the aggregate amount of such Losses exceeds the sum of *
plus the Rent Payments (as such term is defined in the Second A&R Equipment
Lease) and any other rent payments made by Lessee to Lessor under the New
Equipment Lease, the A&R Equipment Lease or the Second A&R Equipment Lease
during the Term as of the relevant time of determination (the “CCS First Cap
Amount”).



US 4050885v.3

--------------------------------------------------------------------------------




Section 2.4    Amendment to Section 9.7.
a.
The addresses set forth in Section 9.7 of the Exchange Agreement immediately
following “If to the CCS Parties, to:” shall be deleted in their entirety and
replaced with the following addresses:

Clean Coal Solutions, LLC
One Denver Tech Center
5251 DTC Parkway, Suite 825
Greenwood Village, CO  80111
Attention: General Counsel
Fax: (866) 433-1341
Email: ccsnotice@cleancoalsolutions.com


With a copy (which shall not constitute notice) to:


Crowley Fleck PLLP
P.O. Box 10969
Bozeman, MT 59719
Attention: Nate Good
Fax: (406) 556-1433
Email: ngood@crowleyfleck.com


ARTICLE III
GENERAL PROVISIONS
Section 3.1    Effectiveness and Ratification. All of the provisions of this
Amendment shall be effective as of the Effective Date. Except as specifically
provided for in this Amendment, the terms of the Exchange Agreement shall remain
in full force and effect. In the event of any conflict or inconsistency between
the terms of this Amendment and the Exchange Agreement with respect to period of
time from and after the effective date hereof, the terms of this Amendment shall
prevail and govern.
Section 3.2    Amendment; Entire Agreement. The Exchange Agreement, as amended
by this Amendment, contains the entire agreement among the Parties with respect
to the subject matter hereof. There are no oral agreements among the Parties
with respect to the subject matter hereof.
Section 3.3    Governing Law. This Amendment shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law principles of such state. Any dispute arising under this
Amendment shall be governed in accordance with Section 9.11 of the Exchange
Agreement.
Section 3.4    Counterparts. This Amendment may be executed in any number of
counterparts (including facsimile or portable document format (PDF)
counterparts), each of which, when so executed and delivered, shall be deemed an
original, and all of which together shall



US 4050885v.3

--------------------------------------------------------------------------------




constitute a single instrument. Delivery of a copy of this Amendment bearing an
original signature by facsimile transmission or by electronic mail shall have
the same effect as physical delivery of the paper document bearing the original
signature.
 
[Signature page follows.]





US 4050885v.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the Effective Date.




CLEAN COAL SOLUTIONS, LLC


By: /s/ George A. McClellan    
Name: George A. McClellan    
Title: Chief Executive Officer    






AEC-NM, LLC


By: Clean Coal Solutions, LLC,
its manager




By: /s/ George A. McClellan    
Name: George A. McClellan    
Title: Chief Executive Officer    






GS RC INVESTMENTS LLC
    
By: GSFS Investments I Corp.,
its sole member




By: /s/ Charles A. Cognata    
Name: Charles A. Cognata    
Title: Authorized Signatory    









Signature Page to Second Amendment to Exchange Agreement (New Madrid)